Citation Nr: 1100763	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-36 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, including as secondary to service-
connected type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, including as secondary to service-
connected type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, 
including as secondary to service-connected type II diabetes 
mellitus.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970.

This case is before the Board of Veterans' Appeals (the Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
This case was before the Board in June 2010 when it was remanded 
for additional development.  In October 2010 the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is associated 
with the claims folders.  At that hearing, the Veteran submitted 
additional evidence, and waived his right to initial review by 
the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2010).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower extremity and 
erectile dysfunction are related to his service-connected type II 
diabetes mellitus.

2.  The Veteran has PTSD due to a verified event during active 
service.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity is 
proximately due to or is the result of service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102 (2010). 

2.  Peripheral neuropathy of the left lower extremity is 
proximately due to or is the result of service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102 (2010).

3.  Erectile Dysfunction is proximately due to or is the result 
of service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 
3.102 (2010). 

4.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, the Board has determined that the evidence 
currently of record is sufficient to establish the Veteran's 
entitlement to service connection for PTSD and CML.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

I.  Legal Criteria

Service connection may be granted for disability resulting from  
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of the claims for secondary service 
connection, 38 C.F.R. § 3.310 was amended, effective October 10, 
2006.  The amendments to this section are not liberalizing.  
Therefore, the Board will apply the former version of the 
regulation.

Entitlement to service connection for PTSD generally requires: 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and (3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.





II.  Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decisions, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

A.  Peripheral Neuropathy of the Lower Extremities and Erectile 
Dysfunction, Including as Secondary to Service-Connected Type II 
Diabetes Mellitus

An August 2002 rating decision awarded the Veteran service 
connection for type II diabetes mellitus, effective May 2002.  
The current claim was filed in October 2005.  Post-service VA and 
private medical evidence documents diagnoses of peripheral 
neuropathy of the right and left lower extremities and erectile 
dysfunction.  For the following reasons and bases, the Board 
finds that the evidence is in equipoise, and grants the claims.

A March 2006 VA diabetes mellitus examination report notes that 
the Veteran was first diagnosed with diabetes mellitus on routine 
examination in April 2002.  The report also notes the Veteran's 
history of smoking until 1979 and drug and alcohol dependency 
with treatment in 2002.  On examination, the Veteran complained 
of constant anesthesias to the plantar aspect of the feet, and 
paresthesias at night since 2002.  Examination revealed decreased 
sensation on the plantar aspect of both feet.  The diagnosis was 
peripheral neuropathy of the lower extremities.  The examining 
physician assistant opined, "It is less likely than not that the 
[Veteran's] peripheral neuropathy was related to his diabetes 
mellitus type 2 disease, as the [Veteran] started to have 
peripheral neuropathy at the same time as the diabetes."  The 
examination report was co-signed by a medical doctor 
(endocrinologist).  A March 2006 VA genitourinary examination 
report notes the Veteran's complaints of erectile dysfunction and 
decreased libido since around 2002, about the time he was 
diagnosed with diabetes and hypertension.  He reported prior 
treatment with Viagra in 2004 which was effective for achieving 
erections; however, he reported an ongoing inability to 
ejaculate.  Examination was within normal limits.  The examining 
nurse practitioner opined, "It is not as likely as not that the 
[Veteran's] erectile dysfunction is related to his diabetes.  
Hypogonadism, depression, psychotropic drugs and longstanding 
alcohol use are factors contributing to erectile and ejaculatory 
[sic] dysfunction.."  The examination report was co-signed by 
two medical doctors (endocrinologist and internist).

Conversely, two of the Veteran's treating VA physicians have 
provided medical opinions in support of the Veteran's claims.  In 
a May 2007 statement, Dr. E.R. stated that the Veteran had 
peripheral neuropathy secondary to diabetes.  He noted that this 
is a known complication of diabetes.  He also noted that the 
Veteran had erectile dysfunction, "another complication" of 
diabetes.  In an October 2007 statement, Dr. E.R. opined that the 
Veteran's peripheral neuropathy was more likely than not (greater 
than 50 percent) related to his service-connected diabetes 
mellitus.  He noted that the Veteran has the typical presentation 
for diabetes induced polyneuropathy.  In a separate October 2007 
statement, Dr. E.R. opined that the Veteran's erectile 
dysfunction was more likely than not (greater than 50 percent) 
related to his service-connected diabetes mellitus.  He noted 
that laboratory tests to rule out other causes for erectile 
dysfunction (testosterone, prolactin, thyroid, etc.) were 
negative.  He further noted that diabetes is a known cause of 
erectile dysfunction, and that the Veteran's erectile dysfunction 
presented after his diabetes.  In an October 2007 statement, Dr. 
J.H. opined that the Veteran's peripheral neuropathy was (100 
percent) due to his service-connected diabetes mellitus.  He 
noted that the Veteran had developed bilateral symmetrical 
neuropathy, which is most likely due to diabetes.

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the Veteran currently has peripheral neuropathy of the 
right and left lower extremities and erectile dysfunction that 
are related to his service-connected diabetes mellitus.  When the 
evidence is in such relative equipoise, the Board must give the 
Veteran the benefit of the doubt.  See Gilbert, supra.  
Accordingly, resolving any remaining reasonable doubt in the 
Veteran's favor, the Board concludes that service connection for 
peripheral neuropathy of the right and left lower extremities and 
erectile dysfunction is warranted.

B.  Entitlement to Service Connection for PTSD

In various written statements and during a January 2008 DRO 
hearing and an October 2010 Travel Board hearing, the Veteran has 
maintained that he has PTSD stemming from upsetting events during 
his service.  Specifically, he claims that his military police 
unit was escorting a convoy on Highway 19 on November 1, 1969, 
when it was ambushed.  A truck drove over a mine and two members 
of the unit, F.M. and J.H., were wounded in action.  He also 
maintains that he: witnessed one soldier shoot another while 
"horseplaying around;" was riding in a jeep at night when the 
driver accidentally ran over a civilian and kept driving; and had 
to abandon a Vietnamese woman and their daughter when he left 
Vietnam.

The Veteran's personnel records show that he served on active 
duty from February 1969 to September 1970, including service in 
Vietnam from July 1969 to September 1970.  His personnel records 
also show that his specialty was military police.  

The Veteran's service treatment records (STRs) contain no mention 
of complaints, findings, or diagnosis of psychiatric disability.  

The Veteran's post-service medical records show that he currently 
has a diagnosis of PTSD.  A June 2002 VA Mental Health 
Assessment/Evaluation Note lists the Veteran's complaints of 
nightmares, flashbacks, anger control problems, frustration.  The 
VA examiner opined that the Veteran appeared to be experiencing 
PTSD related to traumas experienced in Vietnam.  A September 2010 
VA outpatient treatment record notes that the Veteran reported an 
incident in October 1969; while supporting a convoy two of his 
fellow MP's were involved in a mine incident.  When the Veteran 
arrived they were under attack from rockets and mortars.  The 
diagnosis was PTSD.

In an August 2007 "buddy statement" H.K. corroborated the 
Veteran's account of the convoy ambush in 1969.  He stated that 
they experienced several ambushes and hit a mine on Highway 19.  
There were minor injuries to those involved.  

In a March 2008 response from the U. S. Army and Joint Services 
Records Research Center (JSRRC), it was noted that three members 
of the military police battalion (G.R., D.H. and D.M.) were 
wounded in action while on a police escort on Highway 19 on 
October 23, 1969.  Specifically, a Viet Cong command detonated 
mine exploded and hit the vehicle they were riding in.

In "buddy" statements submitted in March 2009, three of the 
Veteran's fellow servicemen, including D.H. who was wounded in 
the October 1969 incident, stated that they served with the 
Veteran and corroborated his account of the October 1969 
incident.

On review of the evidence above, the Board finds the mine 
explosion which wounded members of the Veteran's military police 
battalion in October 1969, as recounted by the Veteran, is 
verified.  (Although the Veteran initially recalled the incident 
as having occurred in November 1969 and had trouble remembering 
the exact names of those injured, the Board finds that this minor 
discrepancy is understandable given the passage of time.)  The 
question remaining before the Board is whether the Veteran has 
PTSD that is etiologically related to that event.

The existence of an event alleged as a "stressor" that caused 
PTSD, although not the adequacy of the event to cause PTSD, is an 
adjudicative, not a medical, determination.  Zarycki v. Brown, 6 
Vet. App. 91, 97-8 (1993).  However, the sufficiency of the 
stressor is a medical determination, and adjudicators may not 
render a determination on this point without independent medical 
evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 (1994).

In this case, most recently, the September 2010 VA examiner 
stated that the Veteran's PTSD is associated with the mine 
incident cited by the Veteran.  Therefore, the Board concludes 
the criteria for service connection for PTSD are met.


ORDER

Entitlement to service connection for peripheral neuropathy of 
the right lower extremity is granted.

Entitlement to service connection for peripheral neuropathy of 
the left lower extremity is granted.

Entitlement to service connection for erectile dysfunction is 
granted.

Entitlement to service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


